         Case 2:16-cv-02228-GMN-VCF Document 120 Filed 09/24/20 Page 1 of 4




 1 Don Springmeyer
   Nevada Bar No. 1021
 2 Bradley S. Schrager
   Nevada Bar No 10217
 3 WOLF, RIFKIN, SHAPIRO, SCHULMAN & RABKIN, LLP
   3556 E. Russell Road, Second Floor
 4 Las Vegas, Nevada 89120
   Telephone: 702-341-5200
 5 Facsimile: 702-341-5300
   dspringmeyer@wrslawyers.com
 6 bschrager@wrslawyers.com

 7 Attorneys for Plaintiffs MAUREEN CLARK and
   SONYA ALEXANDER
 8
   (Additional counsel listed in signature page)
 9

10                            UNITED STATES DISTRICT COURT
11                                 DISTRICT OF NEVADA
12 MAUREEN CLARK and SONYA                             CASE NO. 2:16-cv-02228-GMN-VCF
   ALEXANDER, individually, and on behalf of
13 all others similarly situated,
                                                       STIPULATION AND [PROPOSED]
14               Plaintiff,                            ORDER CONTINUING HEARING AND
                                                       SUPPLEMENTAL BRIEFING ON
15        vs.                                          PLAINTIFFS’ UNOPPOSED MOTION
                                                       FOR APPROVAL OF FLSA
16 BANK OF AMERICA, N.A.,                              COLLECTIVE SETTLEMENT, NAMED
                                                       PLAINTIFF SERVICE PAYMENTS,
17               Defendant.                            AND ATTORNEY’S FEES AND COSTS
18

19

20

21

22

23

24

25

26

27

28
                                                   1
     STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING AND SUPPLEMENTAL BRIEFING ON
          PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF FLSA COLLECTIVE SETTLEMENT
          Case 2:16-cv-02228-GMN-VCF Document 120
                                              119 Filed 09/24/20
                                                        09/23/20 Page 2 of 4




 1          This Stipulation is entered into with regard to the following facts:

 2          On April 15, 2020, Plaintiffs Maureen Clark and Sonya Alexander (“Plaintiffs”) filed an

 3 Unopposed Motion for Approval of FLSA Collective Settlement, Named Plaintiff Service

 4 Payments, and Attorney’s Fees and Costs (“Motion”)[ECF No. 115].

 5          On August 31, 2020, the Court issued an Order denying Plaintiffs’ Motion in part and

 6 otherwise deferring ruling on the Motion [ECF No. 118]. The Order set a hearing for September

 7 30, 2020 “to explain to the Court why the settlement should be approved and the case dismissed”

 8 and specified that, by September 23, 2020, the parties should “file supplemental briefing to aid in

 9 the Court’s decision as to the issues identified herein.”

10          Since issuance of the Court’s August 31, 2020 Order, counsel for the parties have been

11 diligently conferring to address the portions of the Court’s Order which raised concerns with

12 certain provisions of the parties’ settlement agreement, in particular the portions providing for

13 notice of the settlement to Collective Members as part of a one-step settlement approval process

14 pursuant to the Fair Labor Standards Act and the definition in para. 1.2 of “Released Claims.”

15          Counsel for the parties are still in the process of conferring about addressing the above-

16 specified issues with the Court and believe they need an additional two weeks to either finalize a

17 joint submission that assuages the Court’s concerns, if possible, and, if not, to submit their

18 separate supplemental briefing as ordered by the Court.

19                                           STIPULATION
20          Based on the above facts, Plaintiffs and Defendant, through their respective counsel of

21 record, hereby stipulate and request that the Court continue the September 30, 2020 hearing

22 regarding settlement approval and the deadline to submit their supplemental briefing by two

23 weeks, or such later date that is convenient to the Court, to afford counsel for the parties

24 sufficient additional time to confer about addressing the portions of the Court’s Order which set

25 forth concerns with the parties’ settlement agreement, as specified above.

26

27

28
                                                       2
      STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING AND SUPPLEMENTAL BRIEFING ON
           PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF FLSA COLLECTIVE SETTLEMENT
          Case 2:16-cv-02228-GMN-VCF Document 120 Filed 09/24/20 Page 3 of 4




 1         DATED: September 23, 2020.

 2 WOLF, RIFKIN, SHAPIRO,                           MCGUIREWOODS LLP
   SCHULMAN & RABKIN, LLP
 3
   By:    /s/ Don Springmeyer                       By:/s/ Matthew C. Kane
 4 Don Springmeyer - NSB 1021                       Matthew C. Kane (admitted pro hac vice)
   Bradley S. Schrager - NSB 10217                  (California SBN #171829)
 5 3556 E. Russell Road, Second Floor               Remy Kessler (admitted pro hac vice)
   Las Vegas, Nevada 89120                          (California SBN #123165)
 6 Telephone: 702-341-5200/Fax: 702-341-5300        1800 Century Park East, 8th Floor
                                                    Los Angeles, California 90067-1501
 7 Kevin J. Stoops (admitted pro hac vice)          Telephone: 310.315.8200
   (Michigan SBN # P64371)                          Facsimile: 310.315.8210
 8 SOMMERS SCHWARTZ, P.C.
   One Towne Square, 17th Floor                     Sheri M. Thome
 9 Southfield, Michigan 48076                       Nevada Bar No. 8657
   Telephone: 248.236.5752                          Chad C. Butterfield
10 Facsimile: 248.936.2143                          Nevada Bar No. 10532
   kstoops@sommerspc.com                            WILSON, ELSER, MOSKOWITZ,
11                                                  EDELMAN & DICKER LLP
   Jason T. Brown (admitted pro hac vice)           300 South 4th Street, 11th Floor,
12 (New Jersey SBN# 035921996)                      Las Vegas, Nevada 89101
   Nicholas Conlon (admitted pro hac vice)          Telephone: 702.727.1400
13 (New Jersey SBN# 034052013)                      Facsimile: 702.727.1401
   BROWN, LLC
14 111 Town Square Place, Suite 400                 Attorneys for Defendant
   Jersey City, New Jersey 07310                    BANK OF AMERICA, N.A.
15 Telephone: 201.630.0000
   jtb@jtblawgroup.com
16 nicholasconlon@jtblawgroup.com

17 Attorneys for Plaintiffs MAUREEN CLARK
   and SONYA ALEXANDER
18

19                                             ORDER
20         Based on the above Stipulation, and for good cause shown, the Court hereby continues

21 the hearing on Plaintiffs’ Unopposed Motion for Approval of FLSA Collective Settlement,

22 Named Plaintiff Service Payments, and Attorney’s Fees and Costs to October 14, 2020, at

23 12:00 p.m., via Zoom Videoconference. The parties shall have until October 7, 2020, to file

24 their supplemental briefing.

25 IT IS SO ORDERED.
                24 day of September 2020.
26 Dated this ______

27                                              ______________________________
                                                Gloria M. Navarro, District Judge
28                                              United States District Court
                                                    3
      STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING AND SUPPLEMENTAL BRIEFING ON
           PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF FLSA COLLECTIVE SETTLEMENT
         Case 2:16-cv-02228-GMN-VCF Document 120 Filed 09/24/20 Page 4 of 4




 1                                 CERTIFICATE OF SERVICE
 2         I hereby certify that on this 23rd day of September, 2020, a true and correct copy

 3 of STIPULATION         AND     [PROPOSED]       ORDER       CONTINUING     HEARING   AND
 4 SUPPLEMENTAL           BRIEFING       ON    PLAINTIFFS’       UNOPPOSED    MOTION    FOR
 5 APPROVAL OF FLSA COLLECTIVE SETTLEMENT, NAMED PLAINTIFF SERVICE

 6 PAYMENTS, AND ATTORNEY’S FEES AND COSTS was served via the United States

 7 District Court CM/ECF system on all parties or persons requiring notice.

 8

 9                                       /s/ Matthew C. Kane
                                        MATTHEW C. KANE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
     STIPULATION AND [PROPOSED] ORDER CONTINUING HEARING AND SUPPLEMENTAL BRIEFING ON
          PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF FLSA COLLECTIVE SETTLEMENT
